AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRlCT OF CALIFORN[A
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                         V.                                         (For Offenses Committed On or After November I, 1987)
               ERNESTO DAVID PEREZ (1 )
                                                                       Case Number:        3:20-CR-03676-DMS

                                                                    Marc 8 . Geller
                                                                    Defendant's Attorney
USM     umber                       30091-508
D -
T HE DEFEN DAN T:
IZI   pleaded guilty to count(s)        1 of the Information

0     was fo und guilty on count(s)
      after a plea of not guilty.
According ly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                 Count
2 1:952, 960 - Importation Of Heroin (Felony)                                                                           I




    The defendant is sentenced as provided in pages 2 throug h
                                                                  - - -5- - - of this j udgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on count(s)

 ~    Count(s)       2 of the Information                      is         dismissed on the motion of the United States.

 ~    Assessment : $ 100.00 Total


•     JVTA Assessment* :$

      *Justice for Victims o f Trafficking Act of 20l5, Pub. L. o. 114-22.
 IZI No fine                    D Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON . DANA M. ABRA W
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFE DANT:                 ERNESTO DAVID PEREZ (I)                                                 Judgment - Page 2 of 5
CASE NUMBER:               3 :20-CR-03676-DMS

                                                 IMPRISONMENT
 The defendant i hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twenty-Four (24) months




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        Defendant serve his custodial term in a southwestern facility.




 D      The defendant is remanded to the custody of the United States Marshal.

 D      The defendant must surrender to the United States Marshal for this district:
        •   at                           A.M.             on _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ __

        D     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
        IZI   on or before noon, August 6, 2021.
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
       - -- - -- -- - - --

                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                 3 :20-CR-03676-DMS
     AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:                ERNESTO DA YID PEREZ (I)                                                      Judgment- Page 3 ofS
     CASE NUMBER:              3 :20-CR-03676-DMS

                                                    SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a tenn of:
Three (3) years

                                                MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as detennined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the tenn of supervision, unless otherwise ordered by the court.
            • The above drug testing condition is suspended, based on the court's detennination that the defendant poses a low
                risk of future substance abuse. (check if applicable)
4.    •   T he defendant must make restitution in accordance w ith 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution . (check if applicable)
5.    ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      2090 I, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the locatio n where the defendant res ides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved prog ram for domestic violence. (check if applicable)

T he defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3:20-CR-03676-DMS
 AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

 DEFENDANT:                  ERNESTO DAVID PEREZ (I)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                3:20-CR-03676-DMS

                                     STANDA RD CONDITIONS OF SUPERV rSION
As part of the defendant' s supervised release, the defendant must comply with the fol lowing standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
while on supervision and identify the minimum tools needed by probation officers to keep infonned, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I0 . The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer detem1ines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:2O-CR-O3676-DMS
AO 245B (CASO Rev . 1/ 19) Judgment in a Criminal Case

DEFE DANT:              ERNESTO DAVID PEREZ (I)                                                 Judgment - Page 5 of 5
CASE NUMBER:            3 :20-C R-03676-DMS

                                 SPECIAL CONDITIONS OF SUPERVISION

     1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)( l )), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
        when reasonable suspicion exists that the offender has violated a condition of his supervision and that
        the areas to be searched contain evidence of this violation. Any search must be conducted at a
        reasonable time and in a reasonable manner.

     2. Not enter or reside in the Republic of Mexico without permission of the probation officer, and comply
        with both United States and Mexican immigration law requirements.


     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     4. Seek and maintain full time employment and/or education.
     5. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, if
        directed by the probation officer.
     6. Participate in a program of mental health treatment if directed by the probation officer, take all medications
        as prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The
        court authorizes the release of the presentence report and available psychological evaluations to the mental
        health provider, as approved by the probation officer. Allow for reciprocal release of information between
        the probation officer and the treatment provider.

II




                                                                                               3:20-CR-03676-DMS
